Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


 Pleasant Grove Independent School                        Appeal from the 102nd District Court of
 District, Appellant                                      Bowie County, Texas (Tr. Ct. No. 15C1318-
                                                          102). Memorandum Opinion delivered by
 No. 06-19-00022-CV          v.                           Chief Justice Morriss, Justice Burgess and
                                                          Justice Stevens participating.
 FieldTurf USA Inc. and Altech, Inc.,
 Appellees



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse Altech’s summary judgment against Pleasant Grove as to the
G-Max warranty claim only and affirm FieldTurf’s partial summary judgment against Pleasant
Grove. We conclude that a remand for new trial is the appropriate remedy, because the erroneous
pretrial order regarding Altech limited to some degree the evidence of fault presented to the jury,
and therefore the more prudent course of action is to restore the parties to the status quo at the time
of the summary-judgment rulings and proceed from that point forward.
       We further order that Pleasant Grove pay seventy-five percent of the costs of this appeal
and that Altech pay twenty-five percent of the costs.


                                                         RENDERED APRIL 3, 2020
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk